      Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 1 of 7

                                                                        1

 1            IN THE UNITED STATES DISTRICT COURT
 2            FOR THE WESTERN DISTRICT OF OKLAHOMA
 3

 4   JANNIE LIGONS, SHANDAYREON HILL,              )
     TABATHA BARNES, TERRI MORRIS,                 )
 5   SYRITA BOWEN, CARLA JOHNSON,                  )
     KALA LYLES,                                   )
 6                                                 )
                 Plaintiffs,                       )
 7                                                 )No.
     vs.                                           )CIV-16-184-HE
 8                                                 )
     CITY OF OKLAHOMA CITY, a municipal )
 9   corporation, DANIEL HOLTZCLAW,     )
     BILL CITTY, BRIAN BENNETT, ROCKY              )
10   GREGORY, JOHN AND JANE DOES, all              )
     in their individual capacity,                 )
11                                                 )
                 Defendants.                       )
12

13

14          VIDEOTAPED DEPOSITION OF BRIAN BENNETT
15              TAKEN ON BEHALF OF THE PLAINTIFFS
16                   IN OKLAHOMA CITY, OKLAHOMA
17                      ON SEPTEMBER 19, 2018
18

19             REPORTED BY:       KAREN B. JOHNSON, CSR
20

21

22

23

24

25




                                  EXHIBIT 1
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 2 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 #                                                                                 )           *




                +                                                                                                                                                        ,                   -                   .                                       /                           0           ,                           1                   .               2               2                   3                                       4                   5           6                   7                   8                   9       5                               7               :       ;               5                   <                           =                       7                   >                       ?       @               A                               7




            B
                                 6           C               @               >           5               <                   9       7       ;                   ?       C                   @                                       D                       ?                   ;               =                                       E                       9                   F                               G           7       H                       I           J                   5                       K               K           L                               ?       ;                           D                   7                   9                               7                   I               I               7               <                   5           @                       ;                                   ;               =       7                   ;




                M
                                 ;           =               5                           6                   ?           <           6       8       H                       9               ;                   7                   @                   6                       5                   9                                           D           7                   9                                   J           7               9               5           N                                       C               @                       7                               8               9           5                                   C                   :                                           :       C               <               6                   5                   L                                   0




                                 6           C               @               N           8               6               ;           5       N                           7                                       8                       9               5                                       C                               :                               :           C               <                       6           5                                   :       C                       K                   K           C           D               P               8           I                               ?               @               >           5                               9           ;                       ?       A               7                   ;                   ?               C               @                           L
                O




                                 D           =                   ?           6           =                   L                       J       7                   9       5                   N                                       C                   @                                       ;                           =                   5                           6                   ?                   <           6           8               H                   9               ;                   7               @           6           5                       9           L                       D                   7                   9                               ;                   =               5                       H                           C                   9               ;
                Q




                R
                                 7           I               I               <           C               I               <               ?   7               ;           5                           F




                                                                                                                                                                                             4                   V                               E                               <                       F                                           2       C                   K           C                   H               C           @                       P           2                   ?           H               H               C           @                       9           W                                               2               ?       <                               L                                   K       5               ;                       X               9                                   K               C               C               Y
                S                                                                                        T                                                                           U




                Z                                                                                            M
                                 7           ;                                   +                                               F
                                                                                             O




                [                                                                                    \                                                                   ]
                                                                                                                                                                                                 Y               7                   V                           F




        +       ^                                                                                                                                                            0               ;                                           9               7                       V                   9                           L                               _           .               7                       6           =                               6           C               H                       I                   K       7               ?               @           ;                           C                   <                       7                               K                   K       5               A               7                   ;                   ?               C               @                                   C               :
                                                                                                         T




                                                                                                                                                                                                                                                                                                                                                                                                                                                                             ]
        +       +            H                   ?               9           6           C               @               N           8       6               ;                               J                   V                                       5               H                       I                               K               C           V               5               5                                   C               :                                                   Y                   K           7           =           C               H               7                           G                       ?           ;       V                                           `               C                       K               ?           6           5




            B                    a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
        +                                    5               I               7           <               ;           H               5       @               ;                   F               _                                                       /                       5                               X           >                   5                           7                   K                   <           5           7                   N           V                                       5                   9       ;           7                   J               K           ?               9               =               5       N                                           ;               =               7               ;                                                       7               @                           ?       5               K




                M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ]
        +                        -           C                   K           ;               b           6                   K       7       D                           D                   7                       9                                   7                       @                                           5           H                   I                   K           C                       V           5           5                               C                       :                               ;           =           5                                               Y               K               7               =       C                   H                       7                               G                       ?           ;           V




                                                                                                                                     a
        +                        `           C                   K               ?       6               5                                   5               I           7                   <                   ;           H                           5                       @               ;                               c                           6               C               <                       <           5           6                   ;               d
                O




                                                                                                     \                                                                   e
        +                                                                                                                                                                                    5                       9                       F
                Q




                R
        +                                                                                                                                                                ,                   =                       ?                   9                                       6               C                           @                   ;               ?           @               8                       5               9           L                               9               7                   V                   9           L                               _       D           =               5                   ;               =       5                       <                                           :       <               C               H                                       7
                                                                                                         T




        +                        I           <                   ?           >           7               ;               5                   6                   ?       ;                       ?                   b               5                   @                                       C                           <                               7               @               C                       ;           =           5                   <                               5               H                   I               K       C                   V           5           5                       F               _
                S




                Z                                                                                    \                                                                   e
        +                                                                                                                                                                                    5                       9                       F




                [
        +                                                                                                                                                                /                   5                           X           >                   5                                       7                               K               <           5               7               N                       V                       5                       9       ;                   7                   J                   K           ?           9               =           5           N                                   ;               =       7                       ;
                                                                                                         T




    B
                ^            E                   9                   F                   G               7           H               I       J               5               K                   K                                   D                   7                           9                                       7                               I               <                   ?                   >           7           ;                   5                               6                       ?           ;               ?           b               5           @               c                               6               C       <                       <                   5               6               ;                       d




    B                                                                                                \                                                                   e
                +                                                                                                                                                                            5                       9                       F




    B       B
                                                                                                                                                                             _                   0               ;                                           9                   =               7                               K                   K                       J               5                                       :       8                       K           K               V                                       ?       @           >                   5               9       ;                   ?               A               7       ;                       5                   N                               7               @                   N                                   ;               =                   5
                                                                                                         T




    B           M
                                 <           5                   9           8               K           ;                   9               D                   ?           K                   K                                   J                   5                           _                                           P                   P                           _           D                           ?           K           K                           J                   5                                   <           5           I                   C           <           ;               5                   N                       ;                       C                                   J               C               ;                   =                                   ;               =                   5




    B
                                 6           C           H                   I               K           7                   ?       @       ;                   _                               P                   P                                       _                   6               C                   H                           I               K           7                   ?                   @           7           @                   ;                               7                   @               N                       ;                   =           5                           7                   6               6       8                               9           5               N
                O




    B
                                 5       H                   I                   K       C               V               5           5           L               _                           V                   C                   8                                               9           5                           5                               ;               =               7                       ;               d
                Q




                                                                                                                                                                                                         !               "                                           "                                      #                       $                   "                              %                                  &                       !                               '                   %                                              $                                          %                              (               




                                                                                                                                 


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 3 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                                            




                                                                                             \                                                                                       \                                                                                                                                                                                                                                                                       e
                +                                                                                                                                                                _                               @                   N                                           0                                               9           7               ?                   N                       L                                           X                               5                   9                   L                                   0                                       D               7                       9                               7                       9               Y                       ?               @                           A                               =                       ?           H                                                       ?                       :                                       =           5




            B
                             D           C           8               K           N                               f               8                   9           ;                           ;                   5                       K                   K                               H                               5                           D                       =                   C                                   =                   5                                       ;                   =                   C               8                   A                       =               ;                                       0                                   D               7                           9                               F                                                   0                                   ;               C                               K               N                                               =               ?           H




                M
                             ;           =           7           ;                                   0                           6               C               8               K           N                                       =                   7                   >                       5                                       I           <                       C                   >                   5               @                                           ;               C                                       =                   ?           H                                           ;                   =               7                   ;                                       0                                       D                           7                       9                           @                       C               ;                                               ;                               =               5




                                 ?       @           N               ?           >                   ?       N                   8               7                   K           L                   X                                   0                                       9                   7                           ?           N               L                                                   X       4               8                   ;                                       =                   5                                   D                   C                       8                   K               N               @                               X       ;                               =                           5                           7               <                                   ;                       =               7                       ;                                       F                                           -                       5
                O




                             D           C           8               K           N               @                       X       ;                                   K       5               ;                               H                           5                                           5                       g               I               K                   7                       ?               @                                   ;                       C                                   =                       ?       H                                               7               @                   V               ;                   =                       ?           @               A                                   L                                   =               5                                           D               C                       8                               K                       N               @                   X               ;
                Q




                R
                                 K       5           ;                       H                   5                       X                           P               P                           0                                       9               7                       ?                   N                           L                                   X           -                   5                                   D                   C                       8                   K               N                   @                           X       ;                                       5                   g               I                       K               7                   ?           @                                                       ;               C                           H                               5                       L                                       =                               5




                             D           C           8               K           N               @                       X       ;                                   K           ?               9               ;                   5                   @                       L                                           =               5                                       f               8                       9           ;                               X                               P                   P                                   0                                           9           7                       ?           N                       L                                       X       -                           5                                           D               7                       9
                S




                Z                                                                                                                                                                                                                                                                                                                                                        \
                             =           7           ;           5                   :           8               K                       F               X                                       0                                       9               7                       ?                   N                           L                                   X                               @                   N                                       0                                   N                   C                   @                           X       ;                                       N                   5                   9               5                   <               >               5                                                       ;               =               7                   ;                               F                                                       -                               5




                [
                             D           7               9                       =               7           ;                   5                   :           8               K               L                                   =                   5                                           D                       7                   9                   X                                   P                   P                                   0                                       9               7                       ?           N                       L                                           X           -               5                               X           9                           I                           <                           5                       f       8                   N                           ?           6                       5                       N




        +       ^            7           A           7               ?           @                   9       ;                               X                       P           P                                   0                                       9               7                           ?                   N                   L                                       X           =                   5                               H                           7               N                   5                               H                       5                                           :               5               5                       K                                   K                   ?                       Y                   5                               ;                   <                       7                       9               =                                       F                           X                                               0




        +       +                9       7               ?       N                   L                                   X       -               5                           D               7                       9                                   I                   5                       <                       >               5           <                       ;                   5                   N                       F                       X               _




            B                                                                                                                                                                ]                                                                                                                                       \
        +                                                                                                                                                                                        Y               7                   V                           F                                                                               K           K                                       <                       ?           A                   =                       ;                           F                                               2               ;                       C               I                                   ;                   =                   5               <           5                                           F                                                   0
                                                                                                 T




                M
        +                    8           @           N           5               <                   9       ;                   7               @               N                           D                   5                           X           >                   5                                               7                   K       <                       5                   7                   N               V                                               P               P                                   D               5                                   X       >               5                                   7                       K               <               5           7                           N                           V




        +                    5               9       ;           7               J                   K           ?                   9           =               5           N                                   ;                   =                   7                   ;                                               ;               =           5                                           C                   @                   K               V                                       ;                   D                   C                                   I                       5               C                   I                   K               5                                   ;           =                           7                           ;                               D                   5                       <               5                                                       ?                       @
                O




        +                    ;           =           5                           <               C           C               H                                   D           7                   9                                   V                   C                   8                                               7               @           N                                       E                       <                   9                       F                               G                   7               H                   I                   J                       5                   K                   K                   F
                Q




                R                                                                            \                                                                               h
        +                                                                                                                                                                                    =                       P               =                   8                   =                               F




        +                                                                                                                                                                    4               8                   ;                                       J                   7                           9                   5               N                                   C                   @                                   D                   =                       7               ;                                           9           =                   5                                           9               7               V                       9                               =           5                           <                           5                       L                           ;                       =               7                       ;                                                               9       =           5
                S                                                                                T




                Z
        +                    ;           C               K       N                               V           C                   8                               ;           =               7                   ;                                           9               =                       5                                           :       5                           K               ;                                       K                   ?                       Y           5                                       -               C                       K                   ;                   b               6                   K               7                   D                           D                           7                                   9




                [
        +                    I           <           5               f           8               N               ?               6               5               N               c                               6                   C                   <                   <                       5                       6               ;               d




    B                                                                                        \
                ^                                                                                                                                                            ,               =                   7                   ;                               X           9                                           =               5           <                                           ;                   5                   9               ;                           ?   H                           C                   @               V                           F




    B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                \
                +                                                                                                                                                                                ?               A                   =                   ;                           F                                                       ,           =                       7                   ;                               X       9                                       =               5                   <                                   ;                   5                           9           ;                       ?       H                       C                   @               V                               F                                                                   @                   N                                               ?                       :                                                       9       =           5
                                                                                                 T                                                                           i




    B       B
                                 :       5               K       ;                                   K           ?                   Y           5                           =               5                                       D                   7                       9                                           I               <           5                           f               8                   N                   ?               6                       5               N                       L                               N                       ?                   N                                   V               C                   8                                   =           7                           >                           5                               7                                           N               8                       ;                       V




    B           M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ]
                             ;           C                           P               P                       D                   =               7               ;                           7                   <                   5                                       V                       C                       8                               9                   8                   I                   I               C                       9                   5               N                                       ;               C                                           N               C                       L                               7                       9                                                           Y                           K       7               =                   C               H                       7                                               G                                       ?       ;           V




    B
                             I           C               K           ?           6               5                               C                   :               :           ?           6                   5                   <                       L                                           ?                       :                       7                                           6                       ?           ;                       ?                       b           5                   @                                   6                   C                   H                   I                       K           7                       ?               @                   9                                   ;                           =               7               ;                                           7               @
                O




    B
                             C               :           :           ?           6               5           <                                   N                   ?           9           6                   <                       ?       H                               ?                   @                       7               ;           5                       N                                       7               A                   7                           ?           @                       9               ;                                   ;                       =               5               H                       d
                Q




                                                                                                                                                                                                         !               "                                           "                                          #                   $               "                                      %                                  &                                           !                               '                   %                                                          $                                                      %                                  (                   




                                                                                                                     


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 4 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                    




                                                                                                                                                                                                                                                                         ]               ]                                                                                                                       ]
                +                                                                                                                                                    E                           2               F                               j                                                               G                   -                       3                                                                   J               f           5               6                       ;                                   ;               C                               ;               =           5                                       :           C           <                   H                                           F




            B                                                                                                                                                                                                                                                    \
                                                                                                                                                                     E                           2               F                               k                                       ,                           l                       3                                               2                   7           H               5                               C                       J                       f           5               6               ;                   ?           C           @                       F




                M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                             4               V                           E                               <                       F                                       2           C                       K           C                   H                   C           @                   P               2                       ?           H               H                   C               @                   9               W                                                           C                                       V                       C                   8                                           Y           @           C                   D                           d
                                                                                                     T                                                                               U




                                                                                                 \
                                                                                                                                                                                 0               :                               ;               =                       7               ;                                           =               7                   I               I                       5               @           5               N                   L                                       ;               =               5               @                               ;           =               7                   ;                           D                           C                       8                           K           N                                   J           5
                O




                                 9       C       H                   5               ;               =                   ?       @           A                               ;               =               7                   ;                                           0                                   D                   C               8                       K           N                                       <           5               I               C                       <                   ;                               ;               C                           H               V                                   6               =           7                                   ?               @                                       C                       :
                Q




                R
                             6           C       H               H                   7               @               N                   F




                                                                                                                                                                             1               C               D                       L                                   D               =                       5                   @                                   V               C                       8                               9           7               V                                               _               ?               :                           ;               =           7               ;                                   =           7                           I                       I                   5                   @               5                   N               L                   _
                S                                                                                    T




                Z
                             V           C           8                       X       <               5                               9       7           V                       ?           @               A                                       ?                       :                                   ;                   =               5                                   N                           ?               9       6               <                   ?               H                           ?           @               7               ;               C               <           V                                   7               6           ;                                                   =                   7                   I               I                   5           @                   5                       N                                   L




                [
                             V           C           8                               D                   ?               K           K                   <                   5               I               C                   <               ;                                           ?                   ;                       L                                   ?               9                                   ;           =               7               ;                                               P               P                               ?               9                       ;               =                   7               ;                                       D                       =                   7                   ;                                   V           C                   8                                   X                   <           5




        +       ^                9       7           V                   ?           @               A                   L                       9           ?               <                   d




                                                                                                 \                                                                   \
        +       +                                                                                                                                                                            @               V                                   7                           K               K                   5                   A               7                   ;                   ?                   C               @                           C               <                                           7               6               ;                               C                   :                       7                                   N                   ?                       9               6                   <                           ?   H                               ?   @                   7                       ;                               C           <           V




            B
        +                    @           7           ;               8               <               5                           D           C           8                       K           N                                   J               5                                       <                       5                   I               C                   <               ;                       5               N                           ;               C                                       H                   V                               6               =               7               ?           @                                   C                   :                                       6                   C               H               H                       7           @                   N                                   F




                M                                                                                                                                                            ]                                                                                                                           \
        +                                                                                                                                                                                        Y           7                   V                       F                                                                           @               N                                   ;                       =               5           @                               ;                       =                   5                                   K           7                   9           ;                           I                   C               <       ;                                   ?               C                   @                                   ;                   =           7                   ;                                                       V           C           8
                                                                                                     T




        +                    <           5           7               N                   L                       E               <               9               F                           G               7           H                       I                       J               5                           K                   K                                   P               P                               E               <                   9                       F                               G               7           H                   I               J               5               K               K                               ;       5                                   9               ;                           ?                   :               ?           5           N                                           ;                               =           7           ;
                O




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a
        +                        9       =           5                               ;               C                   K       N                       V                   C               8                                   ;               =                       7               ;                                   E                       <                           F                               -               C               K           ;                   b                                           P               P                                           7               @               ?           5                       K                   -                           C                               K           ;                           b       6                           K   7                   D                                                       D           7               9
                Q




                R
        +                    I           5           <               >               5               <               ;           5           N                   F




                                                                                                 \
        +                                                                                                                                                                    ,               =               7                   ;                           X               9                                   =                   5               <                                   ;                       5                   9       ;                   ?   H                               C                   @               V                       F
                S




                Z                                                                                                                                                    \
        +                                                                                                                                                                                    @               N                                   N                       C                                       V                   C               8                                   8                       @               N           5               <                   9                   ;                   7               @               N                               D               =           7               ;                                       ?   ;                                               H                       5                   7               @                           9                       D                       =                               5           @
                                                                                                     T




                [
        +                        9       C       H                   5               C               @               5                           9       7                   V                   9                                   9           C               H                       5                       C                   @               5                                   5                           K               9       5                                   ?                       9                               I               5               <               >               5           <               ;                   5               N                   d




    B                                                                                                                                                                                                                                                                    ]               ]                                                                                                                       ]
                ^                                                                                                                                                    E                           2               F                               j                                                               G                   -                       3                                                                   J               f           5               6                       ;                                   ;               C                               ;               =           5                                       :           C       <                   H                                           F




    B                                                                                                                                                                                                                                                            \
                +                                                                                                                                                    E                           2               F                               k                                       ,                           l                       3                                               2                   7           H               5                               C                       J                       f           5               6               ;                   ?           C           @                       F




    B       B                                                                                                                                                                                                                                                                                                                                                                                                                            \
                                                                                                                                                                             ,               -               .                                   /                           0           ,                       1                   .                   2                   2                   3                                                           <               5                                           V               C               8                               7                   9           Y               ?               @               A                                           :               C                   <                                   7




    B           M
                             N           5               :               ?           @                   ?           ;               ?       C           @                                   ;               C                                   ;                       =               5                                           D               C                   <               N                           d




    B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ]
                                                                                                                                                                                             4               V                           E                               <                       F                                       2           C                       K           C                   H                   C           @                   P               2                       ?           H               H                   C               @                   9               W                                                           @       5                                                           9           5                   6               C                   @           N                               F
                O                                                                                    T                                                                               U




    B
                                                                                                                                                                             ,               -               .                                   /                           0           ,                       1                   .                   2                   2                   3                                       E                   <                           F                                   2       H                       ?           ;               =                   L                       6                   7               @                                   V                       C                   8                                   =                   7           @                   N                                               H                   5
                Q




                                                                                                                                                                                                     !               "                                       "                                      #                   $                       "                                  %                                  &                           !                               '                       %                                                      $                                          %                              (               




                                                                                                                             


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 5 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     #                                                                                                    




                +                ;           =           7           ;                               D           7               ;       5               <                               J                   C                   ;               ;                           K               5                                   J           5                       =                   ?                   @           N                               V                   C                       8                           d




            B
                                                                                                                                                                 E                                                   F                               2           E                               0               ,               -                   3                                                           0               6                       7                   @                               F
                                                                                                                                                                                         i




                M
                                                                                                                                                                         ,               -                   .                                   /                           0               ,                   1               .               2                       2                   3                                   ,                       =                   7                       @                           Y                               V           C                   8                   F




                                                                                                                                                                                                                                                                                                                                                                                                         \
                                                                                                                                                                 E                                                   F                               2           E                               0               ,               -                   3                                                                   @       N                                               0                                           =                   C               I           5                                   ?           ;                               N                   C           5                                   9               @                       X       ;                               ;               ?                       K                   ;
                O                                                                                                                                                                        i




                                     K           ?           Y       5                           H                   ?           @       5                               N               C                   5                       9                   F
                Q




                R
                                                                                                                                                                         ,               -                   .                                   /                           0               ,                   1               .               2                       2                   3                                   ,                       =                   7                       ;                               X               9                       7                       K           K                           <                   ?               A           =                           ;                               F




                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                 E                                                   F                               2           E                               0               ,               -                   3                                                                   C                               V                   C                       8                                           D               7           @                   ;                           7                               6                   C                       K               N                                       C               @               5                   d
                S                                                                                                                                                                        i




                Z
                                                                                                                                                                         ,               -                   .                                   /                           0               ,                   1               .               2                       2                   3                                   1                       C                       L                                           ;                   =                   ?           9                               ?               9                               :                   ?       @                           5                               F




                [                                                                                                                                                                                                                                                                                                                                                                                            ]
                                                                                                                                                                 E                                                   F                               2           E                               0               ,               -                   3                                                                       Y   7                       V                               F
                                                                                                                                                                                         i




        +       ^                                                                                                                                                                        4                   V                           E                               <                           F                               2       C                           K           C                   H               C       @                           P                   2                       ?               H                   H                   C           @                       9           W                                           m                   5       ;                                           X               9                       A               C                           C                       >                       5                   <                   ;                   C
                                                                                                     T                                                                           U




                                                                                                                     M
        +       +                `           7           A           5                                   +                                   L                           @               5                   g                   ;                                       I                   7                   A               5                   F
                                                                                                                                     O




            B                                                                                    \                                                                       ]
        +                                                                                                                                                                                    Y               7                   V                       F




                M                                                                                                                                                \
        +                                                                                                                                                                                @                   N                                       0                               X           K                   K                           f                   8                   9                   ;                   <                       5                   7                       N                                               ?           ;                                   f       8                   9           ;                                       :   C                           <                                       ;               =               5                           ;                           ?           H                           5           F
                                                                                                     T




                                                                                                 \                                                                       ]
        +                                                                                                                                                                                    Y               7                   V                       F
                O




        +                                                                                                                                                                    _           -                   5                                       9                   7                       ?               N                   _                                   P               P
                Q                                                                                    T




                R                                                                                \
        +                                                                                                                                                                /               =                   7                   ;                                           K                   ?               @               5                                   7               <                       5                   V                       C                   8                                                   9               ;               7           <                   ;               ?           @               A                                   C       @                                   d




                                                                                                                                                                                                                                                                         B
        +                                                                                                                                                                m                   ?               @                   5                                                                   F
                S                                                                                    T




                Z                                                                                \                                                                                                                                                                       B
        +                                                                                                                                                                m                   ?               @                   5                                                               L                               A           C                       ;                                       V           C       8                               F




                [
        +                                                                                                                                                                    _                   X           -                   5                                           9               7                       ?           N                           X           _                                       0               <                       5                   I                       <                       5                       9           5           @                   ;                           ;               =               7                   ;                               E                           <                       9                   F                   G           7               H                               I                   J   5                   K                   K
                                                                                                     T




    B
                ^                    ?           9                       9           7               V               ?           @       A                               ;               =                   7                   ;                                       V                   C                   8                           7                       <               5                                   ;       =                       5                                           =                       5                       L                       n                   8           C               ;               5                   L                                   _                               X               0                       @               5               5           N                                       H                           C   <               5




    B
                +                N           5           ;           7                   ?               K                           :   <               C       H                                           V                   C               8                                           D                   =               7           ;                                       =                       7           I       I                       5                   @                       5                       N                           F                                           0           L               _                           J                   5                   ?               @                       A




    B       B
                             E               <               9               F                       G           7           H           I               J               5                   K                   K                   L                                       _                   0                               ;           C                           K           N                                   =           ?               H                                                   ?                   @                                   N           5                   ;           7                   ?               K                               D       =                           7                       ;                               =               7               I           I                       5                       @                   5   N                   L




    B           M
                                     0                       9       7                   ?           N               L                   n               8               C               ;                   5                       L                                   -                   5                                   D           7                           9                                   I           5       <                       >                   5                       <                       ;                   5               N                               D           =                   ?               K           5                                       0                                       D               7                       9                       7           A                       7                               ?           @       9           ;




    B
                                 ;           =           5                           D               7               K               K           F           X                                                   0                                   9                   7                       ?               N                   L                                       X       -                       5                       9                       K               7                   H                       H                       5               N                           H               V                               =               5                   7       N                                                   7               A               7                       ?       @               9                   ;                                           ;   =               5
                O




    B
                                 D           7               K           K                           7               9                   =               7               <               N                                       7                   9                                       =                   5                           6                       C               8                           K       N               F                           X                                                           0                                   9       7                       ?       N                   L                                   X           -       5                                                   D               7                       9                       7           @                       A                       <                   V           F               X
                Q




                                                                                                                                                                                                     !                   "                                   "                                          #               $               "                                      %                                  &                       !                                       '                           %                                                      $                                              %                          (                   




                                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 6 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                                




                                                                                                                                                             \                                                                                                                                                                                                                                                                                                                                                                                                                                                           ]
                +                    0                       9           7                   ?               N               L                           X                           @               N                                       ;                   =                   5                                       C               @                   5                               H                               ?           9   ;                   7                   Y           5                                   ;               =               7               ;                                                   Y               K           7               =                           C                   H                           7                                       G                       ?       ;                       V                                               =           7                   9




            B
                             H               7           N               5                                       ?           9                   =                       ?           <                   ?               @                   A                                       =                   ?           H                                           7                       9                                   7           @                           C                   :               :                   ?           6               5               <                       F                                       -               5                               N                           C                           5                           9                               @               C               ;




                M                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ]
                                 N           5               9           5               <                   >           5                       ;                   C                               J                   5                                       6                   7                   K                       K           5                   N                                   C                       @           5                           C                   :                                                   Y               K           7               =               C           H                   7                               G                           ?               ;                           V                               X               9                                   :               ?               @                       5                           9       ;                       F




                                 -           5                   X           9                               =           7               ;       5                       :           8                   K                       F                   X               _
                O




                                                                                                                                                                                         2           C                       L                                   7                   A               7                           ?           @                       L                           E                           <               9           F                           G               7               H                   I               J               5                   K               K                               9           ;               7               ;                           5                                   9                                   ;               =               7               ;                                                       9               =           5
                Q




                R
                                 ;           C               K           N                                   V           C               8                           7               ;                                       K               5                   7                       9           ;                                       ;                   D                       ?           6                       5               L                       ;               =                   ?                   9                               ?               9                           =               5               <                               ;               5                               9                       ;                           ?       H                       C               @               V                               L                                       ;           =               7                       ;




                                 a
                                             7           @                   ?           5                       K                       -       C                       K           ;                   b               6                       K               7                   D                                           ?               9                                   I               5                       <           >       5                   <               ;               5                   N                       F
                S




                Z                                                                                        \
                                                                                                                                                                                     ,               =                   7                   ;                           X               9                                   =               5                   <                                   ;                       5               9   ;                       ?   H                       C                   @               V                       F




                [                                                                                                                                                            \                                                                                                                                               a
                                                                                                                                                                                                     @                   N                                           ?                   :                                                   7                   @                       ?           5                           K               -                   C                   K           ;                       b           6                   K           7               D                               D               7                   9                           I                           5                           <                   >                       5               <               ;               5                       N                               L
                                                                                                             T




        +       ^                ;           =           7               ;                                   D           C               8           K               N                               J                   5                                       7                                   6                       <                   ?           H                           ?           @                       7               K                       7               6               ;                       c                           6               C               <               <               5               6               ;                   d




                                                                                                                                                                                                                                                                             \                                                                                                                       ]
        +       +                                                                                                                                                            E                           2                       F                               k                                   ,                           l                   3                                                                       J               f   5                   6               ;                                   ;               C                               ;               =               5                                   :           C               <       H                                           F




            B
        +                                                                                                                                                                                            4                   V                               E                           <                       F                                   2               C                       K           C                   H               C       @                       P               2               ?           H               H                   C               @                   9               W                                           m               5           ;                                               H                           5                                       <               5               I                       =                       <                       7                   9       5
                                                                                                             T                                                                               U




                M
        +                        ;           =           7               ;                       F                                       `       5                   <               >               5                   <                   ;                   5                   N                                           P               P                                   N                   ?                   N                   7                                   I               5                   <               >               5               <               ;               5               N                               7               6           ;                                                       ;                   C




        +                    E               <               9                   F                           G           7           H           I                   J               5                   K                   K                   L                                   ;               =                       7               ;                                       D               C                       8               K   N                                   J               5                                   7               A               7                   ?           @                   9           ;                               ;           =                           5                                                       K               7               D                       c
                O




        +                        6           C           <               <               5                   6           ;                   d
                Q




                R                                                                                                                                                                                                                                                            \                                                                                                                       ]
        +                                                                                                                                                                    E                           2                       F                               k                                   ,                           l                   3                                                                       J               f   5                   6               ;                                   ;               C                               ;               =               5                                   :           C               <       H                                           F




                                                                                                                                                                                                                                                                                     ]               ]                                                                                                                       ]
        +                                                                                                                                                                    E                           2                       F                               j                                                           G               -                           3                                                               J           f               5               6               ;                                   ;               C                               ;               =               5                                   :           C           <                       H                                               F
                S




                Z
        +                                                                                                                                                                            ,               -                   .                                       /                       0           ,                       1               .                       2                   2                   3                                   ,                   =               5                                   N               5                   :               ?           @                   ?           ;                   ?           C               @                                       C                                   :                                   I               5               <               >                       5                       <                       ;           5               N




                [
        +                            ?           9                       C               I                   5           @                       ;                   C                                   ?               @                   ;                   5                   <               I                       <               5                   ;                   7               ;                           ?       C       @                       L                               0                               A               8               5                   9               9                               ?           ;                           D                           C                           8                           K               N                               J               5




    B
                ^                N           5           I               5               @                   N           5               @       ;                                   8               I                   C                   @                                       D               =                       7               ;                                       ;               =                       5                   7                   6               ;                                   D               7                   9                           7                   9                           ;               C                           D                           =                           5                   ;                       =               5               <                                       C                       <                                   @               C                       ;




    B
                +                    ?       ;                           D               7                       9                       6       <                       ?   H                           ?               @                   7                       K                   L                                   D               =                   7                   ;                                       ;           =       5                                   =               V                   I               C               ;               =               5               ;                   ?           6               7                   K                                   7                           6                   ;                                   F




    B       B
                                                                                                                                                                                                     4                   V                               E                           <                       F                                   2               C                       K           C                   H               C       @                       P               2               ?           H               H                   C               @                   9               W                                               2           8           <                           5                                           F                                                   0               :                               ;                       =                       5
                                                                                                             T                                                                               U




    B           M
                                 7           6           ;                               ;                   =           7               ;                               9           =               5                                       6                   C           H                       I                           K           7                       ?               @               5                       N                   C                   <                               ;                   5                   9           ;                   ?               :               ?           5               N                               ;           =                           7                           ;                                           =               5                               I                               K               7                       6           5               N




    B
                                 =               ?           9                           5                   <           5               6       ;                                   I               5                   @                       ?                   9                               7                       A               7                       ?               @                   9                   ;                   =                   5               <                                   J               8               ;               ;               C               6                   Y               9                               :       C                           <                                               5                       g               ;               5               @                       N                       5                       N
                O




    B                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                 I           5           <                   ?           C                   N                           C           :                               ;                   ?       H                           5                       L                               D                       C               8                       K               N                                       ;           =       7                   ;                               J                   5                                   ?               K               K           5               A               7                   K                                   :               C                           <                                                           7               @                       ?               5                               K
                Q




                                                                                                                                                                                                             !                       "                                   "                                      #                   $                   "                                  %                                      &                       !                               '               %                                                      $                                          %                              (               




                                                                                                                                 


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
                        Case 5:16-cv-00184-HE Document 197-1 Filed 05/28/19 Page 7 of 7
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         #                                                                                                




                +            -           C                   K           ;               b           6               K       7           D                       ;               C                                   N           C                                   ;                   =                   7               ;                                   ;                       C                       E                       <                   9                   F                               G               7           H                   I                   J           5                   K                   K                           D                           =                       ?                   K       5                           =           5                                           D                   7               9




            B
                             C           @                               N           8               ;           V                       D           ?           ;               =               C                   8           ;                                   =                   5                   <                                   I               5                       <           H                   ?                   9               9               ?                   C               @                   d




                M                                                                                                                                                                                                                                    ]               ]                                                                                                                   a
                                                                                                                                                         E                           2                   F                       j                                                       G                   -                       3                                                                       ?       N                                   V               C                       8                                   9           7               V                                   P               P                               N                           ?               N                                   V               C           8                                   9                   7               V




                             D           C               8                   K       N                           ;           =           7       ;                               J               5                                   K               5               A                   7                       K                               C               <                                           ?           K                   K           5               A                       7                   K               d
                O




                                                                                                                                                                                                                                                     ]                                   ]                                   ]                                                                                                                           ]
                                                                                                                                                         E                                               F                           2                               m                               E                                           1                   P                       2               0   E                   E                                   1                           2                   3                                           0                   K           K           5                   A               7                           K                   F
                Q                                                                                                                                                                i




                R                                                                                                                                                                                                                                    ]               ]                                                                                                                   ]
                                                                                                                                                         E                           2                   F                       j                                                       G                   -                       3                                                                   J               f               5               6               ;                                       ;               C                               ;                   =           5                                       :           C               <                   H                                   F




                                                                                                                                                                                                                                             \
                                                                                                                                                         E                           2                   F                       k                                   ,                       l                       3                                               2                   7           H               5                                   C               J                           f           5               6               ;                   ?               C           @                       F
                S




                Z
                                                                                                                                                                 ,               -               .                               /                       0           ,                   1                   .                   2                   2                   3                                               0                               A               8                       5                   9               9                           ;                   =           7               ;                                   6               C                           8                       K           N                           J               5




                [
                                 ?           K               K           5           A               7               K               F




        +       ^                                                                                                                                                                4               V                       E                           <                       F                                   2           C                       K           C                   H                   C           @                       P               2               ?               H               H                   C               @                   9                   W                                               0               9                                   ;                   =               7               ;                           7           @
                                                                                                     T                                                                   U




        +       +            7               K               K           5           A               7           ;               ?       C       @                               ;               =                   7           ;                                       9               =                   C               8                       K           N                                       J           5                                   <               5                       I               C               <               ;               5                   N                           8                   I                           ;                           =                   5                               6           =               7                   ?                   @                                   C               :




            B
        +                    6           C           H               H               7               @           N               d




                M                                                                                \
        +                                                                                                                                                            0               :                               ;           =                   7               ;                                       7                   K                   K           5                       A               7           ;                       ?           C               @                                       =               7               N                                   J           5               5                   @                       H                               7                   N               5                       F




        +                                                                                                                                                            0               9                               ;           =                   7               ;                                       7               @                                   7                           K               K       5                   A               7               ;                           ?           C               @                               ;                   =           7               ;                                       9       =                           C                   8                       K       N                           =           7                           >               5
                O                                                                                    T




        +                    J           5               5               @                               ?       @           >           5           9           ;                   ?           A                   7           ;                   5               N                       d
                Q




                R                                                                                \
        +                                                                                                                                                            0               :                               7           @                                   7                       K                   K           5                   A               7                       ;                   ?       C                   @                                   K                       ?               Y           5                               ;                   =           7               ;                                   =           7                           N                                   J               5           5               @                               H                       7                   N           5                       F




                                                                                                                                                         \
        +                                                                                                                                                                        @               N                                   f               8                   9               ;                                       P                   P                                   V               C           8                           H                       7                       N               5                               7                                   A           <               5                   7               ;                                       I                   C                       ?       @           ;                           5                           7               <                           K       ?           5                   <
                S                                                                                    T




                Z
        +                    ;           =               7               ;                           I           5           <           >       5               <                   9               ?               C           @                                   6                   7                   @                                   =               7                       >               5                               7                               6                       5               <               ;               7                   ?               @                           N                       ?               :                   :               5                   <               5               @           ;




                [
        +                    N           5                   :               ?       @                   ?       ;               ?       C       @                   L                               9               C                               ;               =                       ?                   9                                   ?               9                                   .           g                   =                   ?           J                           ?           ;                                                       F
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     O




    B
                ^                                                                                                                                                                `                   K               7               ?               @               ;                       ?                   :               :                       X           9                                   .           g                   =                   ?           J                           ?           ;                               1               8               H               J               5                   <                                                                       H                   7               <                   Y       5           N                                                   :           C           <
                                                                                                                                                                         U                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   O




    B
                +                                                                                                                                                    ?           N               5                   @           ;                       ?               :                   ?               6               7                   ;                   ?                   C               @                               7               @               N                                   H                   7               N               5                               I               7                   <               ;                                       C                       :                           ;           =               5




    B       B
                                                                                                                                                                 <               5               6                   C           <                   N                   W




    B           M
                                                                                                                                                                                 4               V                       E                           <                       F                                   2           C                       K           C                   H                   C           @                       P               2               ?               H               H                   C               @                   9                   W                                           G               7           @                                               V               C               8                                   ?   N                           5               @                   ;               ?               :               V
                                                                                                     T                                                                   U




    B
                                 :       C               <                           ;               =           5                       <       5               6               C               <                   N                               D               =                   7                   ;                                   ;               =                           ?               9                           5               g               =                           ?           J                   ?           ;                                       ?           9               L                                   9                   ?               <                       d
                O




    B                                                                                            \                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                 ,               =               5                               ;                       ?           ;                       K               5                                       9           7                       V                   9                               _           `               5                       <               >               5               <                   9                   ?       C               @                       L                                                   5                       :                   ?       @                   ?       ;                   ?                   C               @                               C                   :
                Q




                                                                                                                                                                                         !                   "                           "                                      #               $                       "                                  %                                  &                           !                                   '                   %                                                  $                                                  %                              (               




                                                                                                                         


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               
